—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered on or about January 27, 1999, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff, a Presbyterian minister, claims to have been defamed by statements made by other Presbyterian ministers reflecting adversely upon his fitness to continue serving as a minister. Inasmuch as the statements concerned plaintiff’s ministerial qualifications, however, adjudication of the dispute would impermissibly involve the court in matters left by constitutional design for ecclesiastic resolution (see, Yaggie v Indiana-Kentucky Synod Evangelical Lutheran Church, 860 F Supp 1194, affd 64 F3d 664; see also, Downs v Roman Catholic Archbishop of Baltimore, 111 Md App 616, 625-626, 683 A2d 808, 813). Concur — Sullivan, J. P., Tom, Rubin, Saxe and Buckley, JJ. [See, 179 Misc 2d 704.]